DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 4/20/2022 have been entered.
2. Claim 1 has been amended.
3. Claim 2 has been cancelled and its limitations have been incorporated into claim 1.
4. The previous 103 rejection has been amended to address the biologically active truncated CFTR protein lacking amino acids 708-759 of the human CFTR protein sequence. Applicants arguments are drawn to the incorporation of claim 2 limitations into claim 1, however upon further review the truncated CFTR protein would be obvious over the prior art.
5. Claims 1 and 3-9 are examined in the instant application.

Allowable Subject Matter
Claims 3-5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggino et al. (2017, Expert Opin. Biol. Ther., Vol. 17(10), pgs. 1265-1273) in view of Koerber et al. (WO 2014/194132 A1, published 12/4/2014) and Ostedgaard et al. (2011, PNAS, Vol. 108(7), pgs. 2921-2926).
	Regarding claim 1, Guggino et al. teach an rAAV for treating cystic fibrosis comprising from 5’ to 3’ an AAV2 ITR, a promoter, a nucleotide sequence encoding human CFTR, polyadenylation sequence and an AAV2 ITR (see Abstract and pg. 3 bridge pg. 4 parag. 2).
	Guggino continues to teach that their AAV2 vector used a capsid protein from AAV5 (pg. 8 last parag. bridge pg. 9 parags. 1-3).
	Regarding claim 6, Guggino teaches that the CMV enhancer/chicken β-actin promoter (aka the CAG or CB promoter) can be used in their rAAV vector (pg. 9 section X. New Promoters bridge pg. 10 parag. 1). It is well accepted in the art that the CAG or CB promoter is a constitutive promoter.

	Guggino does not teach:	
	(i) an rAAV comprising a capsid protein of SEQ ID NO: 12, and
	(ii) a biologically active truncated CFTR protein lacking amino acids 708-759 of the 
human CFTR protein sequence

	(i) Regarding a capsid protein of SEQ ID NO: 12, Koerber et al. teach SEQ ID NO: 12, which is 100% identical to instant SEQ ID NO: 12 (sequence set forth below).

    PNG
    media_image1.png
    859
    569
    media_image1.png
    Greyscale

	Regarding SEQ ID NO: 12, Koerber teaches that a AAV capsid comprising a capsid protein of SEQ ID NO: 12, has increased evasion of AAV neutralizing antibodies and increased infectivity of non-permissive cells (pg. 60 parags. 228-229 and claims 1-3).

	(ii) Regarding a truncated CFTR protein, Ostegaard et al. teach a truncated CFTR for the treatment of cystic fibrosis (CF)(emphasis added):
“Previous work demonstrated that expressing CFTR in CF cells could restore defective anion transport (3, 4). Those and additional observations suggested that transfer of the CFTR cDNA to CF epithelia might prevent and/or treat disease (5–7). Hence, several viral and nonviral vectors have been developed to deliver the CFTR cDNA to airway epithelia. Adeno-associated virus (AAV) is one of the vectors that have shown promise for CF gene transfer (6, 7). Advantages of AAV vectors are that transgene expression can be prolonged, they retain no protein coding sequences, and the safety profile is encouraging. In addition, AAV vectors that target human airway epithelia from the apical surface have been developed (8–13). However, one limitation of AAV vectors is the relatively short packaging capacity. AAV has a genomic sequence of 4,700–4,900 bp, and although results vary, most data suggest that AAV vectors have a limited ability to incorporate long cDNA sequences (14–19). For CF gene transfer, it has not been feasible to incorporate the full length CFTR cDNA (4,450 bp) together with a full promoter and other regulatory elements into an expression cassette.
In an attempt to overcome this limitation, we designed a short CFTR expression cassette to fit into the AAV viral vector (20). We reduced the CFTR cDNA size by deleting the coding sequence for 52 amino acids (residues 708–759) in the N-terminal portion of the R domain, generating a construct called CFTRΔR. We chose this portion of the R domain because it is poorly conserved across species, it is unstructured in solution, and, importantly, it can be deleted without apparently changing CFTR channel function” (pg. 2921 col. 1 parag. 2 bridge col. 2 lines 1-9). 
Ostedgaard concludes by teaching “Our data indicate that CFTRΔR rescues a physiological abnormality and a clinical phenotype in the intestine of CFTR−/− mice. Thus, a shortened CFTR missing the N-terminal portion of the R domain may prove useful in the development of AAV mediated gene transfer for CF.” (pg. 2924 col. 1 parag. 1).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the AAV2 vector of Guggino with the capsid protein of Koerber and to use a truncated CFTR as taught by Ostegaard to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Koerber teaches that their AAV viral capsid comprising a capsid protein of SEQ ID NO: 12, has increased evasion of AAV neutralizing antibodies and increased infectivity of non-permissive cells. Further motivation is provided by Ostegaard to use substitute a truncated CFTR for the CFTR sequence of Guggino since Ostegaard teaches that while AAV vectors are beneficial for the treatment of CF, their limited packaging size is a challenge and this can be overcome by deleting residues 708-759 of the human CFTR protein sequence since this deletion does not impact function of the CFTR protein.
	There would have been a reasonable expectation of success that the viral capsid protein of Koerber could be used in the AAV vector of Guggino, since Guggino is using the same species of viral vector, AAV, and has demonstrated that their AAV2 vector can be used with other capsid proteins such as from AAV5. Further, there would have been a reasonable expectation of success that the truncated CFTR of Ostegaard would work in the AAV vector of Guggino since Ostegaard demonstrated that their AAV delivered truncated CFTR protein was functional and successful to rescue the intestinal phenotypes that occur in CF.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggino et al. (2017, Expert Opin. Biol. Ther., Vol. 17(10), pgs. 1265-1273) in view of Koerber et al. (WO 2014/194132 A1, published 12/4/2014) and Ostedgaard et al. (2011, PNAS, Vol. 108(7), pgs. 2921-2926) as applied to claims 1 and 6 above, and further in view of Bohinski et al. (1994, Molecular and Cellular Biol., Vol. 14(9), pgs. 5671-5681).

	The teachings of Guggino, Koerber and Ostegaard are relied upon above in teaching a rAAV vector for treating cystic fibrosis. 
	Guggino additionally teaches (emphasis added):
	“The airway surface cells which possess functional CFTR have a finite lifespan60. Thus, any gene therapy would have to either be repeated with some frequency or target the stem cell that regenerates the surface epithelium. It would clearly be idea to target the lung stem cells which repopulate the airways.” (pg. 12 parag. 2 lines 1-4).

	Guggino continues to teach:
	“CF is an autosomal disorder that is common among Caucasians of European descent4. It is caused by mutations in the gene encoding the cystic fibrosis transmembrane conductance regulator (CFTR), a chloride channel involved in the generation and maintenance of a tiny layer of fluid on the surface of mucosal membranes of the airways, gastrointestinal tract, epididymis, liver, and pancreas5. In these organs, failure to produce the layer of fluid causes sticky mucus secretions, leading to chronic lung infection and inflammation, GI obstruction, male infertility, liver disease, and failure to digest food as a result of the loss of pancreatic duct function67. In the sweat ducts, failure to absorb chloride from the ducts leads to elevated concentrations of NaCl in the sweat, even at rest8. CF was considered a prime candidate for the development of a gene therapy because it is single-gene defect whose repair by gene therapy was demonstrated early on by a restoration of chloride channel function in vitro9.
Lung disease is the primary cause of mortality in these patients, and the lungs are fortunately very accessible for the delivery of gene therapy vectors10. Thus, shortly after the gene was identified, intense efforts were soon undertaken in a race toward achieving a cure for CF by gene therapy11, and several clinical trials were conducted with this purpose in mind. These clinical trials utilized full-length CFTR cDNA packaged into either adenovirus, adeno-associated virus (AAV), or liposomes and delivered to the airways.
There is still a critical need to develop a gene therapy for CF.” (pg. 2 parags. 1-2 and line 1 of parag. 3).

	Guggino, Koerber and Ostegaard do not teach:
	(i) a tissue specific promoter that expressed in a lung cell.

	(i) Regarding a lung specific promoter, Bohinski et al. teach the lung cell specific promoter (lung epithelial cell-specific surfactant protein B, SPB) to target lung cells (see Abstract). 
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the AAV2 vector to treat cystic fibrosis of Guggino and Koerber with the lung cell specific promoter of Bohinski to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Guggino teaches that cystic fibrobsis is a disease affecting the lungs and that targeting lung cells would be an ideal method for treatment using a rAAV expressing CFTR.
	There would have been a reasonable expectation of success that the lung specific promoter SPB could be used in the rAAV of Guggino since Guggino teaches success using their rAAV with different promoters such as the endogenous ITR promoter and the CAG promoter.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed. SEQ ID NOs: 43-45 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632